Title: From John Quincy Adams to Ward Nicholas Boylston, 1 October 1826
From: Adams, John Quincy
To: Boylston, Ward Nicholas


				
					My dear friend and kinsman
					Quincy 1 October 1826
				
				Since I had the pleasure of last writing you I have duly received two letters from you and six copies of Mr Clarke’s interesting discourse, for which I tender you the united thanks of the family.I have been So much occupied as a joint Executor of my fathers will, together with some other business, that I have had scarce a moment for writing to my friends. But having made as much progress in the settlement of the Estate as is now practicable I propose shortly to return to Washington Next Saturday the 7th. instt. I hope to visit you at Princeton and to remain with you till the 10th. when I have promised to dine with Governor Lincoln at Worcester. One of my sons I expect will be with me; but I regret that the illness of Mrs Adams will deprive her and my other son from being of the company. In the mean time I remain with kind respects to Mrs BoylstonYour faithful friend—
				
					
				
				
			